                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:19-CR-00077-02

VERSUS                                           JUDGE JAMES D. CAIN, JR.

WILLIAM FREEMAN (02)                             MAGISTRATE JUDGE KAY



                                      JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

Judge, [Doc. 114], and in the transcript previously filed herein [Doc. 118], and having

thoroughly reviewed the record, with the defendant having waived the period for filing

objections [Doc. 114], the Court concurs with the findings of the Magistrate Judge under

applicable law. Accordingly,

       IT IS ORDERED that the GUILTY PLEA entered by defendant WILLIAM

FREEMAN on March 10, 2020, before Magistrate Judge Kathleen Kay is ACCEPTED

by the Court, pursuant to the provisions of F.R.Cr.P. 11.

       THUS DONE AND SIGNED in Chambers on this 25th day of March, 2020.


                       __________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
